Case 19-11310   Doc   Filed 11/06/19   Entered 11/06/19 09:58:42   Desc Main
                          Document     Page 1 of 7
Case 19-11310   Doc   Filed 11/06/19   Entered 11/06/19 09:58:42   Desc Main
                          Document     Page 2 of 7
Case 19-11310   Doc   Filed 11/06/19   Entered 11/06/19 09:58:42   Desc Main
                          Document     Page 3 of 7
Case 19-11310   Doc   Filed 11/06/19   Entered 11/06/19 09:58:42   Desc Main
                          Document     Page 4 of 7
Case 19-11310   Doc   Filed 11/06/19   Entered 11/06/19 09:58:42   Desc Main
                          Document     Page 5 of 7
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                    MOBILE DIVISION

 In Re:                                            Case No. 19-11310

 Michael Thomas Fagan
  aka Michael T. Fagan
  aka Michael Fagan
 Tabatha Lynn Fagan
  aka Tabatha L. Fagan                             Chapter 13
  aka Tabatha Fagan
  aka Tabatha Yates Fagan
  aka Tabatha Lynn Yates
  aka Tabatha Lynn Norrid

 Debtors.                                          Judge Jerry C. Oldshue

                                  CERTIFICATE OF SERVICE

I certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Herman D. Padgett, Debtors’ Counsel
          hpadgett@hermanandpadgett.com

          Lacy Robertson, Debtors’ Counsel
          lrobertson@hermanandpadgett.com

          Daniel B. O’Brien, Chapter 13 Trustee
          cperry@ch13mob.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Michael Thomas Fagan, Debtor
          1301 North White Avenue
          Bay Minette, AL 36507



   Case 19-11310         Doc     Filed 11/06/19    Entered 11/06/19 09:58:42        Desc Main
                                     Document      Page 6 of 7
     Tabatha Lynn Fagan, Debtor
     1301 North White Avenue
     Bay Minette, AL 36507

Dated: November 6, 2019                    /s/ D. Anthony Sottile
                                           D. Anthony Sottile
                                           Authorized Agent for Creditor
                                           Sottile & Barile, LLC
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com




  Case 19-11310    Doc    Filed 11/06/19   Entered 11/06/19 09:58:42    Desc Main
                              Document     Page 7 of 7
